DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 15 are pending.
Claim Objections
Claims 11 and 12 are objected to because of the following informalities:  line 1 recites “apparatus of claims 1”. The claims should recite –apparatus of claim[[s]] 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12 – 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, the claim recites the limitation “the upper level controller” in lines 3 and 6.  There is insufficient antecedent basis for this limitation in the claim.
Regarding Claims 13 – 15, the claims are also rejected for depending on claim 12.

Allowable Subject Matter
Claims 1 – 10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “an output voltage measurer generating a signal based on the hall voltage which is an output voltage output from an output terminal of the hall element; and a controller including a corrector calculating a current to be measured based on an output signal of the output voltage measurer and then correcting the current to be measured based on at least one of an output current of the variable current source and temperature information of the hall element” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 11, the claims are allowed as they further limit allowed claim 1.
Claims 12 – 15 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and for depending on claim 1.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Laifenfeld (US 2015/0243432 A1) suggests a variable current source, a variable tuning capacitor and a control load, said variable current source selectively providing a predetermined current to the base coil so as to generate an oscillating magnetic field at a predetermined frequency (see claim 1).
Burger et al. (US 10,416,249 B2) teaches the MRI system is configured to adaptively switch between the plurality of selectable supply voltages during the magnetic resonance measurement to minimize power loss, wherein the RF switch is supplied with 
Duncan (US 3,707,677) discloses an output circuit including a series connection of a variable reactive impedance means with said output current sensing means for tuning out the reactive effects of the leads and transistor die (see claim 1).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724.  The examiner can normally be reached on Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        2/13/2021